DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 09/26/2018.
Claims 1-20 are rejected.
Claims 1-20 are pending.

Drawings
The Drawings filed on 09/26/2018 are acceptable for examination.

Specification
The Specification filed on 09/26/2018 is acceptable for examination.

Claim Objections
Claim 17 is objected to because of the following informalities: the claim does not end in a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 17. The claim only recites a computer and its missing the computer operations.

In reference to claims 18-20. All the limitation of claims 18-20 do not provide antecedent basis. There is insufficient antecedent basis for all limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5, 7-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaganis et al. (hereinafter Gaganis) “An integrated approach for rapid phase behavior calculations in compositional modeling”.
In reference to claim 1. Gaganis teaches a computer-implemented method, comprising:
“generating a training data set using negative flash calculations” (Gaganis in at least Abstract, § 1, § 3.1-§ 3.3, § 5, § 6.1-§ 6.4 discloses training data set using negative flash calculations);
“training a first machine learning algorithm to identify a supercritical phase and a subcritical phase” (Gaganis in at least § 1, § 5, and § 7 discloses the training a machine learning algorithm to identify a supercritical phase and a subcritical phase);
“training a second machine learning algorithm to identify a number of stable phases in the subcritical phase” (Gaganis in at least § 4.2 discloses training a machine learning algorithm for automated tree building and pruning procedures); and
“training a third machine learning algorithm to determine a phase split of the subcritical phase that has more than one identified stable phase” (Gaganis in at least Abstract, § 1, § 4- § 4.3, § 5, and § 7 disclose training a machine learning algorithm to determine a phase split of the subcritical phase that has more than one identified stable phase).

In reference to claim 2. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), wherein:
Gaganis further discloses:
“the training data set includes input data points and output data points, and the output data points are calculated using the negative flash calculations based on the input data points” 

In reference to claim 3. Gaganis teach the computer-implemented method of claim 2 (as mentioned above), wherein:
Gaganis further discloses:
“the output data points include supercritical data points, subcritical single-phase data point, and subcritical two-phase data points” (Gaganis in at least § 4.1, § 4.2, § 6.1, § 6.3 discloses diphasic).

In reference to claim 5. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), wherein:
Gaganis further discloses:
“the first machine learning algorithm is trained by solving a classification problem” (Gaganis in at least Abstract, § 1, § 2, § 3.3, § 4.1, § 5, and § 7 discloses a machine learning algorithm trained by solving a classification problem).

In reference to claim 7. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), wherein:
Gaganis further discloses:
“the second machine learning algorithm is trained by solving a multi-class classification problem” (Gaganis in at least Abstract, § 1, § 2, § 3.3, § 4.1, Fig. 4, Fig. 5, § 5, and § 7 discloses a machine learning algorithm trained by solving a multi-class classification problem).

In reference to claim 8. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), wherein:
Gaganis further discloses:
“the third machine learning algorithm is an artificial neural network algorithm” (Gaganis in at least § 4.3).

In reference to claim 9. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), wherein:
Gaganis further discloses:
“determining the phase split includes determining a mole fraction and a molar composition for each of the more than one stable phase” (Gaganis in at least Abstract, § 1, § 3.1-§ 3.3, § 4.1, § 5, § 6-§ 6.2, Appendix A, and Appendix B).

In reference to claim 10. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), further comprising:
Gaganis further discloses:
“using the trained first machine learning algorithm, the second trained machine learning algorithm, and the third trained machine learning algorithm to calculate isothermal phase equilibria” (Gaganis in at least § 5 discloses calculating isothermal phase equilibria).

In reference to claim 11. Gaganis teach the computer-implemented method of claim 10 (as mentioned above), further comprising:
Gaganis further discloses:
“constructing one or more Jacobian matrices for reservoir simulation based on the calculated isothermal phase equilibria” (Gaganis in at least § 1, § 3.3, § 4.1, § 4.3, § 6.3, § 6.4, Appendix B, and Appendix C).

In reference to claim 12. Gaganis teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system (Gaganis in at least § 1, § 3.3, § 4.2, § 5, § 6.4, and § 7) to perform operations comprising:
“generating a training data set using negative flash calculations” (Gaganis in at least Abstract, § 1, § 3.1-§ 3.3, § 5, § 6.1-§ 6.4 discloses training data set using negative flash calculations);
“training a first machine learning algorithm to identify a supercritical phase and a subcritical phase” (Gaganis in at least § 1, § 5, and § 7 discloses the training a machine learning algorithm to identify a supercritical phase and a subcritical phase);
“training a second machine learning algorithm to identify a number of stable phases in the subcritical phase” (Gaganis in at least § 4.2 discloses training a machine learning algorithm for automated tree building and pruning procedures); and
“training a third machine learning algorithm to determine a phase split of the subcritical phase that has more than one identified stable phase” (Gaganis in at least Abstract, § 1, § 4- § 4.3, § 5, and § 7 disclose training a machine learning algorithm to determine a phase split of the subcritical phase that has more than one identified stable phase).

In reference to claim 13. Gaganis teach the non-transitory, computer-readable medium of claim 12 (as mentioned above), wherein:
Gaganis further discloses:
“the output data points include supercritical data points, subcritical single-phase data point, and subcritical two-phase data points” (Gaganis in at least § 4.1, § 4.2, § 6.1, § 6.3 discloses diphasic).

In reference to claim 15. Gaganis teach the non-transitory, computer-readable medium of claim 12 (as mentioned above), wherein:
Gaganis further discloses:
“determining the phase split includes determining a mole fraction and a molar composition for each of the more than one stable phase” (Gaganis in at least Abstract, § 1, § 3.1-§ 3.3, § 4.1, § 5, § 6-§ 6.2, Appendix A, and Appendix B).

In reference to claim 16. Gaganis teach the non-transitory, computer-readable medium of claim 12 (as mentioned above), further comprising:
Gaganis further discloses:
“using the trained first machine learning algorithm, the second trained machine learning algorithm, and the third trained machine learning algorithm to calculate isothermal phase equilibria” (Gaganis in at least § 5 discloses calculating isothermal phase equilibria).

In reference to claim 17. Gaganis teaches a computer-implemented system, comprising:
“one or more computers” (Gaganis in at least § 1, § 3.3, § 4.2, § 5, § 6.4, and § 7); and
“one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing instructions that, when executed by the one or more computers” (Gaganis in at least § 1, § 3.3, § 4.2, § 5, § 6.4, and § 7), perform operations comprising:

In reference to claim 18. Gaganis teach the computer-implemented system of claim 17 (as mentioned above), wherein:
Gaganis further discloses:
“the output data points include supercritical data points, subcritical single-phase data point, and subcritical two-phase data points” (Gaganis in at least § 4.1, § 4.2, § 6.1, § 6.3 discloses diphasic).

In reference to claim 20. Gaganis teach the computer-implemented system of claim 17 (as mentioned above), wherein:
Gaganis further discloses:
“determining the phase split includes determining a mole fraction and a molar composition for each of the more than one stable phase” (Gaganis in at least Abstract, § 1, § 3.1-§ 3.3, § 4.1, § 5, § 6-§ 6.2, Appendix A, and Appendix B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaganis et al. (hereinafter Gaganis) “An integrated approach for rapid phase behavior calculations in compositional modeling” in view of Milenova et al. (hereinafter Milenova) US 20050049990 A1.
In reference to claim 4. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), wherein:
Gaganis does not explicitly disclose:
“the first machine learning algorithm is a relevance vector machine (RVM) algorithm”.
However, Milenova discloses:
“the first machine learning algorithm is a relevance vector machine (RVM) algorithm”.
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to combine Gaganis and Milenova. Gaganis teaches training support vector machines. Milenova teaches using relevance vector machines in place of support vector machines. One of ordinary skill would have motivation to combine Gaganis and Milenova because MPEP 2143 sets forth the Supreme Court rationales for obviousness including: (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

In reference to claim 6. Gaganis teach the computer-implemented method of claim 1 (as mentioned above), wherein:
Gaganis does not explicitly disclose:
“the second machine learning algorithm is a RVM algorithm”.
However, Milenova discloses:
“the second machine learning algorithm is a RVM algorithm”.


In reference to claim 14. Gaganis teach the non-transitory, computer-readable medium of claim 12 (as mentioned above), wherein:
Gaganis further discloses:
“a third machine learning algorithm is an artificial neural network algorithm” (Gaganis in at least § 4.3).

Gaganis does not explicitly disclose:
“the first machine learning algorithm is a relevance vector machine (RVM) algorithm, the second machine learning algorithm is a RVM algorithm”, and
However, Milenova discloses:
“the first machine learning algorithm is a relevance vector machine (RVM) algorithm, the second machine learning algorithm is a RVM algorithm”, and 


In reference to claim 19. Gaganis teach the computer-implemented system of claim 17 (as mentioned above), wherein:
Gaganis further discloses:
“a third machine learning algorithm is an artificial neural network algorithm” (Gaganis in at least § 4.3).

Gaganis does not explicitly disclose:
“the first machine learning algorithm is a relevance vector machine (RVM) algorithm, the second machine learning algorithm is a RVM algorithm”, and
However, Milenova discloses:
“the first machine learning algorithm is a relevance vector machine (RVM) algorithm, the second machine learning algorithm is a RVM algorithm”, and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126